DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 2 is supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0225538) in view of Kamiya (JP2017052825).
In setting forth this rejection a machine translation of JP2017052825 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Claims 1-4, 6-8 : Kim teaches a plasticizer composition comprising 0.5 wt% of dibutyl terephthalate, 14.5wt% of 1-butyl 4-(2-ethylhexyl)terephthalate and 85wt% of di-(2-ethylhexyl)terephthalate (example 1). The plasticizer is for resin such as polyvinyl chloride for producing of a film etc (abstract, 0048). The composition comprising 5-100 parts by weight of the plasticizer per 100 parts by weight of the resin [0049]. 
Kim does not teach a glyceride compound like claimed. 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Claim 5: 1-butyl 4-(2-ethylhexyl)terephthalate reads on formula 2. The total amount of 1-butyl 4-(2-ethylhexyl)terephthalate in the composition can be distributed in any ratio between the mixture and formula 2.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) unexpected results are not established because the combination of terephthalate material and glyceride based material results in properties lying between those of two individuals, which is expected. 2) the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains a specific combination of terephthalate based compounds as compared to the claimed general recitation, and the inventive data only contains a specific glyceride based material as compared to the claimed genus. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983). Case law holds that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (i.e., scope).  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980),  MPEP 716.02(d).  Case law holds that  evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds.  In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763